OPINION OF THE COURT

Per Curiam.

Orders dated January 25, 1983 and April 22, 1983 are affirmed, without costs.
The consent final judgment of possession entered in favor of the landlord on February 8, 1982 (Sparks, H. J.) was a product of a stipulation executed by the tenant in open court while represented by counsel. Tenant has failed to demonstrate fraud, collusion, mistake or other good cause warranting abrogation of the stipulation to consent *975final judgment of possession in favor of landlord (Glenbriar Co. v Bloomfield, NYLJ, May 7,1982, p 6, col 2 [App Term, 1st Dept]).
Moreover, we find no merit to tenant’s argument that she qualified, under section 352-eeee of the General Business Law as an “eligible senior citizen”, exempt from eviction. Section 352-eeee (subd 1, par [f]) of the General Business Law characterizes “eligible senior citizens” as, inter alia, “tenants who are sixty-two years of age or older on the date the attorney general has accepted the plan for filing” (L 1979, ch 432). Tenant became 62 years of age on May 3,1981, which, although prior to the filing on May 26, 1981 of the third amendment to the offering plan declaring the plan effective, was subsequent to both June 20, 1980, the date the Attorney-General accepted the plan for filing, and October 14, 1980, the date of the filing of the first amendment to the plan in which the sponsor-seller agreed to extend the time for eligible senior citizens to elect to be exempt from eviction for an additional 30 days from the date of acceptance of that first amendment by the Attorney-General. If the Legislature had intended to establish the date that a cooperative plan becomes effective as the controlling date for determining eligible senior citizen status in New York City, it could have easily done so (see General Business Law, § 352-eee, subd 1, par [f] [which applies to conversions to cooperative ownership in certain cities, towns and villages located in the Counties of Nassau, Westchester and Rockland, and which provides that the date the plan is declared effective is the appropriate date for determining eligible senior citizen status]).
Dudley, P. J., Hughes and Sandifer, JJ., concur.